In an action to recover insurance premiums due under a liability insurance policy, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (McCabe, J.), entered November 15, 1993, which, upon a special jury verdict pursuant to CPLR 4111 (b), is in favor of the plaintiff in the total amount of $69,705.35.
Ordered that the order and judgment is affirmed, with costs.
"In reviewing the record to ascertain whether the jury’s conclusion rested upon a fair interpretation of the evidence, great deference must be accorded to the fact-finding function of the jury” (Tarantino v Vanguard Leasing Co., 187 AD2d 422, 423). After hearing all of the evidence, the jury made a determination which is supported by a fair interpretation of the evidence.
We have considered the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Thompson, Friedmann and Florio, JJ., concur.